Citation Nr: 9921182	
Decision Date: 07/29/99    Archive Date: 08/03/99

DOCKET NO.  92-07 805	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to an increased rating for pleural cavity injury, 
residuals of shell fragment wound, currently evaluated as 20 
percent disabling.  


REPRESENTATION

Appellant represented by:	Richard D. Lebovitz, Attorney


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Jeffrey A. Pisaro, Counsel


INTRODUCTION

The veteran had active service from October 1944 to September 
1945. 

This appeal arises from a September 1990 rating decision of the 
Pittsburgh, Pennsylvania Regional Office (RO).  The case was 
remanded from the Board to the RO in November 1992 and August 
1994 for additional development of the evidence.  The Board 
issued a decision in January 1996 denying the veteran's claim of 
entitlement to a rating in excess of 20 percent for pleural 
cavity injury.  The veteran filed an appeal to the United States 
Court of Appeals for Veterans Claims (known as the United States 
Court of Veterans Appeals prior to March 1, 1999) (hereinafter, 
"the Court").  In October 1996, the parties submitted a joint 
motion for remand to the Court.  The case is again before the 
Board pursuant to an October 25, 1996 Order of the Court wherein 
the January 1996 Board decision was vacated and the case was 
remanded to the Board for readjudication in accordance with the 
motion for remand.

In early March 1997, a motion to advance the veteran's claim on 
the Board's docket was received.  In a letter from the Board, the 
veteran and his representative were informed that since his 
appeal was under active consideration, the motion to advance the 
veteran's claim was moot.  The case was remanded from the Board 
to the RO later in March 1997.  

The Board also notes that the issues of entitlement to lung 
carcinoma secondary to the service connected pleural cavity 
injury, entitlement to service connection for a thoracic spine 
disorder, hemorrhoids, arthritis, a leg disorder and bilateral 
shoulder disability; and entitlement to a total disability rating 
based on individual unemployability due to service connected 
disability were denied by rating decision in June 1997.  
Following the receipt of a notice of disagreement in October 
1997, a statement of the case was issued in April 1998; however, 
there has been no response therefrom and these issues are not 
before the Board for adjudication.  In addition to the above 
issues, the RO, in June 1997, also considered the issue of 
entitlement to a separate compensable rating for left side 
scarring, adhesions and pain.  As this matter is considered to be 
inextricably intertwined with the rating to be assigned the 
service connected disability, it will be addressed as part of the 
Remand decision.


REMAND

The veteran contends that a rating in excess of 20 percent is 
warranted for his service connected residuals of a pleural cavity 
injury.  This disability is the result of shell fragment wounds 
suffered in World War II.  

At the time of the Board's January 1996 decision, residuals of 
the veteran's shell fragment wound were evaluated as 20 percent 
disabling under Diagnostic Code (DC) 6818 (residuals of pleural 
cavity injuries including gunshot wounds) of the schedule of 
ratings for the respiratory system.  Thereafter, the rating 
criteria for respiratory disorders were changed effective October 
7, 1996.  When regulations concerning entitlement to a higher 
rating are changed during the course of an appeal (as is the case 
here), the veteran is entitled to the resolution of his claim 
under the criteria which are to his advantage.  Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  The Court in Karnas did not 
specifically address the issue as to what effective date to 
assign if the liberalizing change was the most favorable to the 
claimant.  However, the Court later addressed this matter in 
DeSousa v. Gober, 10 Vet. App. 461 (1997).  As the Court noted, 
38 U.S.C.A. § 5110(g) provides:  "[W]here compensation, 
dependency and indemnity compensation, or pension is awarded or 
increased pursuant to any Act or administrative issue, the 
effective date of such award or increase shall be fixed in 
accordance with the facts found but shall not be earlier than the 
effective date of the Act or administrative issue."  

Following the March 1997 Board remand, the April 1998 
supplemental statement of the case did not consider the proper 
evaluation to be assigned to the veteran's pulmonary disability 
under the new rating criteria.  Accordingly, the supplemental 
statement of the case issued by the RO following the completion 
of the development requested in this remand, must consider the 
veteran's disability under both the old and new rating criteria.  

In addition, the Court has held that in cases concerning the 
rating of disorders, clinical findings must be related 
specifically to the applicable rating criteria.  Massey v. Brown, 
7 Vet. App. 204 (1994).  Here, the existing clinical findings are 
not  adequate to rate the veteran's respiratory disability under 
all of the applicable rating criteria.  Accordingly, the veteran 
should be afforded a VA respiratory examination which will 
provide complete clinical findings relative to the veteran's 
pleural cavity injury that are sufficient to rate the veteran's 
disability under the old and new rating criteria; i.e., DC's 6818 
and 6845.

DC 6818 provides that an exercise tolerance test is essential for 
the proper evaluation of respiratory disability.  Under DC 6845, 
pulmonary function testing is essential.  In this regard, the 
Board notes that on VA pulmonary examination in September 1997, 
the examiner noted that it was difficult to assess how much of 
the veteran's functional capacity was limited due to respiratory 
disability due to the fact that his exercise capacity was limited 
more by knee and low back pain related to arthritis.  It is also 
noted that the veteran suffers from multiple myeloma for which he 
has been receiving treatment.  In view of the veteran's medical 
condition, when the RO schedules the veteran for VA exercise 
tolerance and pulmonary function tests, a physician should 
determine whether the veteran can perform each of the necessary 
procedures relative to these procedures to evaluate the veteran's 
disability under the old and new rating criteria.  If he is 
unable to perform any diagnostic procedure, the physician should 
proceed with any clinical equivalent.  

It is also noted that the rating criteria pertaining to muscle 
injuries were revised, effective July 3, 1997.  See also Fischer 
v. West, 11 Vet. App. 121 (1998).  The service medical records 
show that the veteran received two small penetrating wounds of 
the posterior chest wall in April 1945.  A final summary in 
September 1945 included the diagnosis of shell fragment wound of 
the left chest with a point of entry just below the lower angle 
of the left scapula.  On VA muscle examination in May 1995, the 
examiner noted that the muscles penetrated appeared to be the 
left sided upper back muscles and possibly the scapular muscles.  
The record is therefore unclear as to the exact muscle groups 
that were injured as part of the shell fragment wounds received 
in service.

Under the old DC 6818, disabling injuries of shoulder girdle 
muscles (Groups I to IV) will be separately rated for 
combination.  Under the new DC 6845, the provision regarding the 
separate rating of the shoulder girdle muscles remains unchanged; 
however, it is further provided that involvement of muscle group 
XXI (the muscles of respiration) will not be rated separately.  
As the medical record does not demonstrate which muscle group or 
groups were injured by the shell fragment wounds to include 
whether the muscles of the shoulder girdle were injured, the 
veteran should be afforded an surgical examination that specifies 
the muscle group or groups that were injured and, if any of the 
shoulder girdle muscle groups were injured, or any other muscle 
group other than muscle group XXI, the report of examination 
should provide complete clinical findings as to the degree of 
injury pursuant to 38 C.F.R. § 4.56.  Thereafter, if there was an 
injury to a muscle group other than muscle group XXI to include 
the shoulder girdle muscles, the RO should separately rate such 
injury under the auspices of Karnas and Fischer, supra, and the 
relevant DC's.

In the case of Esteban v. Brown, 6 Vet. App. 259 (1994), the 
Court determined that an appellant was entitled to separate 
ratings for residuals of an injury to include painful scars as 
the assignment of separate ratings did not violate the 
prohibition against pyramiding under 38 C.F.R. § 4.14.  In this 
regard, on VA pulmonary examination in September 1997, there was 
a large left thoracotomy scar extending from the inferior angle 
of the scapula to the anterior chest wall and a 1 cm. scar about 
2 inches below the medial aspect of the thoracotomy scar which 
represented an entry wound for shrapnel.  Following the gathering 
of all current treatment records, the RO should readjudicate the 
veteran's increased rating claim consistent with the holding in 
Esteban to include consideration of whether the assignment of a 
separate rating is appropriate for the residual scars associated 
with the shell fragment wound.

In view of the foregoing, the case is REMANDED to the RO for the 
following development:

1.  The RO should contact the veteran 
through his attorney and obtain the names 
and addresses of all medical care providers 
who have treated the veteran for pleural 
cavity injury, residuals of shell fragment 
wounds, in recent years.  After securing 
any necessary releases, the RO should 
obtain all records that are not already 
contained in the claims folder.  Once 
obtained, records should be permanently 
associated with the claims file.  

2.  The veteran should be afforded VA 
surgical and respiratory examinations.  All 
disability should be evaluated in relation 
to its history with emphasis on the 
limitation of activity and functional loss 
due to pain imposed by the disability at 
issue in light of the whole recorded 
history.  The claims folder must be made 
available to the examiners for review prior 
to the examinations.  A copy of this 
Remand together with a copy of the old 
and revised rating schedules for 
respiratory and muscle injury 
disabilities, and 38 C.F.R. §  4.56 
(evaluation of muscle disabilities) 
must be furnished to the examiners 
prior to the examinations.  All 
necessary diagnostic testing to include 
exercise tolerance and pulmonary function 
tests should be administered to determine 
the full extent of all disability present.  
In consideration of the veteran's medical 
condition, the physicians should determine 
whether the veteran can perform each of the 
necessary procedures of the exercise 
tolerance and pulmonary function tests in 
order to evaluate the veteran's disability 
under the old and new rating criteria.  If 
the veteran is unable to perform any 
diagnostic procedures, the physicians 
should note this fact for the record and 
proceed with any clinical equivalent.  The 
examiners should provide complete clinical 
and diagnostic findings for the record to 
rate the veteran's pleural cavity injury, 
residuals of shell fragment wounds, 
pursuant to the old and new rating 
criteria.  

The surgical examiner should indicate 
whether the veteran's scars attributable to 
the service connected disability are tender 
and painful on objective demonstration, 
whether the scars are poorly nourished with 
repeated ulceration, or whether the scars 
limit functioning of the affected part.  
The examiner should identify each muscle 
group that was injured as a result of the 
inservice shell fragment wounds, and then 
provide complete information as to the type 
of injury, history and complaints, and 
objective findings for each injured muscle 
group in compliance with the criteria in 38 
C.F.R. § 4.56.  All factors upon which any 
medical opinion is based must be set forth 
for the record.

The respiratory examiner should provide 
complete clinical findings relative to the 
rating criteria in DC's 6818 and 6845.  
(The RO must provide the examiner with 
copies of DC's 6818 and 6845.)  All 
criteria in each of the relevant 
diagnostic codes must be addressed in 
order for the Board to evaluate the 
disability and justify the rating to 
the veteran.  It is imperative that the 
report of examination contain complete 
pulmonary function test findings, to 
include Diffusion Capacity of the Lung for 
Carbon Monoxide by the Single Breath Method 
(DLCO (SB)), in order to rate the veteran's 
current level of disability under DC 6845.   
In addition, if the veteran has co-existing 
lung disabilities for which service 
connection has not been granted, the 
examiner should dissociate the findings 
pertaining to the service-connected 
disability from those pertaining to non-
service connected co-existing disabilities.  
If this is not feasible, the examiner 
should so note.

Under DC 6818, regulatory note number (2) 
indicates that disability persists in 
penetrating chest wounds, with or without 
retained missile, in proportion to 
interference with respiration and 
circulation, which may become apparent 
after slight exertion or only under extra 
stress.  Records of examination, both 
before and after exertion, controlled with 
fluoroscopic and proper blood pressure 
determination, are essential for proper 
evaluation of disability.  Exercise 
tolerance tests should have regard both to 
dyspnea on exertion and to continued 
acceleration of pulse rate beyond 
physiological limits.  With regulatory note 
number (2) in mind, the examiner should 
indicate for the record whether each of the 
following criteria is present:

(a)  Whether there is evidence of moderate 
pleural cavity injury with bullet or 
missile retained in lung, with pain or 
discomfort on exertion; or with scattered 
rales or some limitation of excursion of 
diaphragm or of lower chest expansion.  

(b)  Whether there is evidence of 
moderately severe pleural cavity injury 
with pain in chest and dyspnea on moderate 
exertion (exercise tolerance test), 
adhesions of diaphragm, with excursions 
restricted, moderate myocardial deficiency, 
and one or more of the following:  
thickened pleura, restricted expansion of 
lower chest, compensating contralateral 
emphysema, deformity of chest, scoliosis, 
hemoptysis at intervals.

(c)  Whether there is evidence of severe 
pleural cavity injury with tachycardia, 
dyspnea or cyanosis on slight exertion, 
adhesions of diaphragm or pericardium with 
marked restriction of excursion, or poor 
response to exercise.

3.  Upon receipt of the examination 
reports, the RO should review the 
examination reports to ensure that they are 
adequate for rating purposes.  If an 
examination is inadequate for any 
reason, the RO should return the 
examination report to the examining 
physician and request that all 
questions be answered.

4.  After completion of the requested 
development, the RO should review the 
veteran's claim on the basis of the 
evidence of record.  The claim should be 
considered under both the old and the new 
rating criteria in accordance with the 
guidance expressed by the Court in Karnas 
v. Derwinski, 1 Vet. App. 308 (1991) and 
DeSousa v. Gober, 10 Vet. App. 461 (1997).  
If the action taken remains adverse to the 
veteran in any way, he and his 
representative should be furnished an 
appropriate supplemental statement of the 
case (SSOC), to include the consideration 
of the old and new respiratory and muscle 
rating criteria.  The SSOC should also 
include consideration of the provisions of 
38 C.F.R. § 3.655 in the event that the 
veteran fails to appear for a scheduled 
examination (the RO should also include in 
the claims folder a copy of the letter 
scheduling the veteran for an examination).  
The SSOC must include a discussion as to 
whether it is more advantageous to rate the 
veteran under the old or revised criteria.  
The veteran and his representative should 
be afforded a reasonable opportunity to 
respond. 

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no further 
action until he is informed, but he may furnish additional 
evidence and argument while the case is in remand status.  
Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); Booth v. 
Brown, 8 Vet. App. 109 (1995).  The purpose of this REMAND is to 
obtain additional information and to ensure due process of law.  
No inference should be drawn regarding the final disposition of 
the claim as a result of this action.

This claim must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
Supp. 1999) (Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the ROs to 
provide expeditious handling of all cases that have been remanded 
by the Board and the Court.  See M21-1, Part IV, paras. 8.44-8.45 
and 38.02-38.03.


		
	Iris S. Sherman
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a decision 
of the Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is in 
the nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (1998).





